Citation Nr: 1736848	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella evaluated based on limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs). In a September 2006 rating decision the RO in Houston, Texas, granted service connection, effective September 7, 2005, for left knee chondromalacia patella, and assigned a 0 percent disability rating. The Veteran appealed the initial 0 percent rating.

In an August 2012 rating decision, the RO in Waco, Texas, increased the rating for left knee chondromalacia patella to 10 percent, effective July 12, 2012. That grant did not constitute a full grant of the benefits sought on appeal, so the claim remained in appellate status. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2013 and September 2013, the Board remanded the case to the RO for additional action.

In March 2014, the Veteran had a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a July 2014 decision, the Board granted a 10 percent rating for left knee chondromalacia patella effective from September 7, 2005, the effective date of service connection for that disability. The Board remanded to the RO, for additional action, the appeal for a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella.

In a November 2015 Board decision, the Board granted, effective July 12, 2012, separate service connection and a separate 10 percent rating, based on instability, for left knee chondromalacia patella with impairment of that knee. In the same decision the Board denied a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella, which the RO continued to evaluate under a Diagnostic Code based on limitation of motion.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the November 2015 Board denial of a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella based on limitation of motion.

In a February 2017 Memorandum Decision, the Court vacated the November 2015 Board decision denying a rating higher than 10 percent, from July 12, 2012, for left knee chondromalacia patella, based on limitation of motion. The Court remanded that issue to the Board for readjudication.

At this time the issue on appeal is REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his left knee chondromalacia is manifested by limitation of motion, or other impairment comparable to limitation of motion, that produces impairment that warrants a rating higher than 10 percent from July 12, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2016). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Veteran's left knee chondromalacia patella as manifested by limitation of motion has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016), which assigns ratings based on the degrees of flexion to which a knee is limited. When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.

In a VA medical examination in July 2012, the examiner noted that the Veteran's left knee disability caused functional loss evidenced by limitation of motion, excess fatigability, pain on motion, disturbance of locomotion, and interference with sitting, standing, and weight-bearing activities. However, the examiner did not discuss how the functional loss in that knee affected the range of motion of that knee. The examiner did not test that knee in both active and passive motion and in weight-bearing and non-weight bearing.

In a VA medical examination in August 2014, the Veteran reported having chronic daily left knee pain that increased when he stood, walked, and climbed stairs. The examiner noted that the Veteran's left knee had functional loss due to limitation of motion, pain on motion, disturbance of locomotion, and interference with standing. However, the examiner did not discuss how the functional loss in that knee affected the range of motion of that knee. The examiner did not test that knee in both active and passive motion and in weight-bearing and non-weight bearing.

The Board will remand the pending left knee disability rating issue for a new VA examination with more complete findings, including findings addressing the considerations that the Court emphasized in DeLuca and Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records regarding the left knee.

2. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and effects of his left knee disability, including chondromalacia patella. Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of each of those disabilities.

Ask the examiner to report for the Veteran's left knee, and for his right knee, for comparison, the ranges of motion, including the active and passive ranges, and the ranges with and without weight-bearing.

Ask the examiner to state whether there is evidence in the Veteran's left knee of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if he or she finds in the left knee functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible.

Ask the examiner to describe the effects of the Veteran's left knee disability including chondromalacia patella on his capacity for occupational tasks and daily activities.

3. Then review the expanded record and review the remanded claim. If that claim is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Give the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


